       Case 2:19-cv-00010-MV-GBW Document 87 Filed 08/18/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOHN GRIM,

               Plaintiff,

vs.                                                          No. CIV 19-10 MV/GBW

FEDEX GROUND PACKAGE
SYSTEM, INC., et al.,

               Defendants.


                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       This matter is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PFRD”) (Doc. 70), recommending that the Court grant Defendant

FedEx Ground Package System, Inc.’s Motion to Vacate and Set Aside Clerk’s Entry of Default

(Doc. 59).

       Defendant’s motion was referred to the Magistrate Judge to conduct hearings and perform

legal analysis pursuant to 28 U.S.C. § 636(b)(1)(B), (b)(3) and Va. Beach Fed. Sav. & Loan Ass’n

v. Wood, 901 F.2d 849 (10th Cir. 1990). See Doc. 67. The Magistrate Judge filed his PFRD on

July 10, 2020. Doc. 70. Neither Plaintiff nor Defendants filed objections to the Magistrate Judge’s

PFRD within the allotted time. Appellate review of these issues is therefore waived. See United

States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996). Failure to object to

the PFRD also waives the right to de novo review by the district court. See id. at 1060; Thomas v.

Arn, 474 U.S. 140, 149–150 (1985). Nevertheless, the Court decided sua sponte to conduct a de

novo review of the Magistrate Judge’s findings in this case. See One Parcel, 73 F.3d at 1061. The

Court hereby concurs with all of the factual and legal conclusions recited therein.
      Case 2:19-cv-00010-MV-GBW Document 87 Filed 08/18/20 Page 2 of 2



       Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 70) are ADOPTED. Defendant FedEx Ground Package System,

Inc.’s Motion to Vacate and Set Aside Clerk’s Entry of Default (Doc. 59) is GRANTED and the

Clerk’s Entry of Default against Defendant Rafter J Bar Enterprise Inc. (Doc. 36) is VACATED.




                                            MARTHA VÁZQUEZ
                                            UNITED STATES DISTRICT JUDGE




                                              2
